Citation Nr: 0734591	
Decision Date: 11/02/07    Archive Date: 11/19/07

DOCKET NO.  05-09 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for a low back 
disability, to include as secondary to service-connected 
cervical spine strain.

2.  Entitlement to an initial rating in excess of 10 percent 
for service-connected cervical spine strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1999 to July 
2004. 

This appeal to the Board of Veterans' Appeals (Board) arises 
from an August 2004 rating decision in which the RO in San 
Diego, California, granted service connection and assigned an 
initial 10 percent rating for cervical spine strain, 
effective July 26, 2004.  Subsequently, the claims file was 
transferred to the RO in Providence, Rhode Island.  In 
February 2005, the veteran filed a notice of disagreement 
(NOD) with the initial rating assigned for cervical spine 
strain; hence, the Board's characterization of this claim.  
See Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing claims for ratings assigned at the time 
service connection is granted from claims for increased 
ratings for already service-connected disabilities).  A 
statement of the case (SOC) was issued in March 2005, and the 
veteran filed a substantive appeal (in lieu of a VA Form 9, 
Appeal to the Board of Veterans' Appeals) in March 2005.  The 
RO issued a supplemental SOC (SSOC)) in a May 2006.
 
This appeal to the Board also arises from a September 2006 
rating decision in which the RO denied the veteran's claim of 
service connection for a low back disability, to include as 
secondary to service-connected cervical spine strain.  In 
September 2006, the veteran filed a NOD.  A SOC was issued in 
December 2006, and the veteran filed a substantive appeal 
(via a VA Form 9, Appeal to the Board of Veterans' Appeals) 
in December 2006.   

In February 2007, the RO issued a SSOC reflecting the 
continued the denial of both claims on appeal.

As a final preliminary matter, the Board notes that the 
veteran's of March 2005 NOD includes a request for a Board 
hearing before a Veterans Law Judge (VLJ) at the RO.  
However, a March 2006 Report of Contact (VA Form 119) 
prepared by RO personnel reflects that, in a telephone 
conversation, the veteran stated that he would cancel his 
personal hearing request.  The veteran later confirmed this 
decision in his December 2006 VA Form 9. 

FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.

2.  There is no competent evidence indicating that the 
veteran currently has, or ever has had, a back disability.  

3.  Since the July 26, 2004 effective date of the grant of 
service connection, the appellant's cervical spine disability 
has been characterized by slightly limited range of motion 
with reported pain.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a low back 
disability, to include as secondary to service-connected 
cervical spine strain, are not met.  38 U.S.C.A. §§ 1101, 
1110, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.310 (2007).

2.  The criteria for an initial rating in excess of 10 
percent for cervical spine strain have been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71, 
4.71a, General Rating Formula for Diagnostic Codes (DCs) 
5235-5243 (as in effect since September 26, 2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2006)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claims, as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible 
for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a 
substantially complete application for benefits is received, 
proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claims; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claims, in accordance with 
38 C.F.R. § 3.159(b)(1).

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  In rating cases, a claimant must be provided 
with information pertaining to assignment of disability 
ratings (to include the rating criteria for all higher 
ratings for a disability), as well as information regarding 
the effective date that may be assigned.  Id.

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, in May 2004 and June 2006 pre-rating letters, 
the RO provided notice to the appellant regarding what 
information and evidence was needed to substantiate the 
claims for service connection for a cervical spine strain and 
secondary service connection for a low back disability due to 
service-connected cervical spine strain, as well as what 
information and evidence must be submitted by the appellant, 
what information and evidence would be obtained by VA, and 
the need for the appellant to advise VA of and to submit any 
further evidence that is relevant to the claims.  The March 
2005 SOC provided notice to the appellant of the criteria for 
higher ratings for his cervical spine strain disability 
(which is sufficient for Dingess/Hartman), and a March 2006 
letter informed the appellant how disability ratings and 
effective dates are assigned, as well as the type of evidence 
that impacts those determinations.  

After issuance of each notice described above, and 
opportunity for the appellant to respond, the February 2007 
SSOC reflects readjudication of the claims.  Hence, the 
appellant is not shown to be prejudiced by the timing of some 
of the VCAA-compliant notice.  See Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006); see also, Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006) (the issuance of a fully 
compliant VCAA notification followed by readjudication of the 
claim, such as in a SOC or SSOC, is sufficient to cure a 
timing defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters on appeal.  Pertinent medical 
evidence associated with the claims file consists of the 
veteran's service medical records; post-service private 
medical records; outpatient treatment records from VA Medical 
Centers (VAMCs) in Boston, Massachusetts, and Providence, 
Rhode Island; as well as reports of VA examination.  Also of 
record and considered in connection with the claims are 
various written statements submitted by the veteran and his 
representative, on his behalf.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the appellant has been notified and made aware of the 
evidence needed to substantiate these claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with either claim.  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the appellant or to have any effect on the 
appeal.  Any such error is deemed harmless and does not 
preclude appellate consideration of the matters on appeal, at 
this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting 
the argument that the Board is without authority to consider 
harmless error).  See also ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998).


II.  Service Connection

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2007).  Such a determination 
requires a finding of current disability that is related to 
an injury or disease in service.  Watson v. Brown, 4 Vet. 
App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).  Service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Under 38 C.F.R. § 3.310(a), service connection may be granted 
for disability that is proximately due to or the result of a 
service-connected disease or injury.  That regulation permits 
service connection not only for disability caused by service-
connected disability, but for the degree of disability 
resulting from aggravation to a nonservice-connected 
disability by a service-connected disability.  See 38 C.F.R. 
§ 3.310 (2007).  See also Allen v. Brown, 7 Vet. App. 439, 
448 (1995).

In his June 2006 claim, the veteran requested compensation 
for his low back condition as secondary to his service-
connected cervical spine sprain.  To give the veteran every 
consideration, the Board will, as the RO has done, consider 
the claim on both direct and secondary basis; hence, the 
characterization of this claim.  However, regardless of the 
theory of entitlement considered, the claim must be denied 
because the claims file contains no medical evidence of any 
back disability upon which to predicate a grant of service 
connection.

Service medical records indicate the veteran was seen for 
complaints related to his cervical spine while in service, 
but there is no record of complaints, findings, or diagnosis 
pertaining to the lower back.  While the veteran noted 
recurring back and neck pain on the report of medical history 
completed at separation, no abnormality of the veteran's 
lower back is noted in the report of his June 2004 discharge 
examination.  Hence, no back disability was shown in service.

The post-service medical evidence also reflects no diagnosis 
of current low back disability.  A private medical record 
dated June 2006 by Dr. J.V.C. reflects the physician's 
impression that the veteran had chronic lower back pain, most 
likely mechanical in nature.  It also was noted that there 
was no evidence of neuropathy or radiculopathy.  Private 
treatment notes of Dr. S.M.E., the veteran's chiropractor, 
show the veteran's treatment for lower back pain from 
December 2005 to March 2006.  VA outpatient treatment records 
from November 2005 to June 2006 reflect the veteran's 
complaint of intermittent neck and lower back pain.  A 
November 2005 VA magnetic resonance imaging (MRI) scan showed 
normal alignment of the spine and the entire lumbosacral 
spine showed normal cross-sectional anatomy, with normal 
canal, foramina, and sacroiliac joints.  

The Board emphasizes that pain, alone, without evidence of 
underlying pathology, does not constitute a disability for VA 
purposes.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
(1999); Evans v. West, 12 Vet. App. 22, 31-32 (1998).  

Thus, in this case, the competent medical evidence of record 
simply does not establish that the veteran has, or ever has 
had, a low back disability, and neither the veteran nor his 
representative has presented, identified, or even alluded to 
the existence of any such evidence.  

As indicated above, Congress has specifically limited 
entitlement to service connection for disease or injury to 
cases where such incidents have resulted in a disability.  
See 38 U.S.C.A. § 1110.  Hence, where as here, the medical 
evidence does not establish the disability for which service 
connection is sought, there can be no valid claim for service 
connection-on any basis.  See Gilpin v. West, 155 F.3d 1353 
(Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  In the instant case, the claim for must be denied 
because the first essential criterion for the grant of 
service connection-competent evidence of the low back 
disability for which service connection is sought-is not 
met.

In addition to the medical evidence, in adjudicating this 
claim, the Board has considered the written assertions of the 
veteran and his representative, on his behalf.  However, the 
Board points out that questions of medical diagnosis and 
causation are within the province of medical professionals.  
Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  To whatever 
extent the veteran is attempting to establish a current 
disability through his (or his representative's) assertions, 
the Board points out that laypersons without the appropriate 
medical training and expertise simply are not competent to 
render a probative (persuasive) opinion on a medical matter.  
See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  Hence, the lay assertions in this 
regard have no probative value.

Under these circumstances, the claim for service connection 
for low back disability, to include as secondary to service-
connected cervical spine strain, must be denied.  In reaching 
this conclusion, the Board has considered the applicability 
of the benefit-of-the-doubt doctrine; however, as the 
competent, probative evidence simply does not support the 
claim, that doctrine is not applicable.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49, 53-56 (1990). 

III.  Higher Initial Rating

Disability evaluations are determined by application of 
criteria set forth in the VA's Schedule for Rating 
Disabilities, which is based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § Part 4.  When a 
question arises as to which of two ratings apply under a 
particular diagnostic code, the higher rating is assigned if 
the disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the veteran.  38 C.F.R. § 4.3 (2007).

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when 
the question for consideration is entitlement to a higher 
initial rating assigned following the grant of service 
connection, evaluation of the medical evidence since the 
effective date of the grant of service connection and 
consideration of the appropriateness of "staged rating" 
(assignment of different ratings for distinct periods of 
time, based on the facts found), is required.  See Fenderson, 
12 Vet. App. at 126.

Historically, by rating action of August 2004, the RO granted 
service connection and assigned an initial 10 percent rating 
for cervical spine strain, effective July 26, 2004.  The 
initial rating was assigned under the provisions of 38 C.F.R. 
§ 4.71a, Diagnostic Code 5237, pursuant to which lumbosacral 
or cervical strain is rated.  

Disabilities of the spine are rated under a General Rating 
Formula for Diseases and Injuries of the Spine, with rating 
criteria, pertinent to the lumbar spine, as follows.  A 
rating of 10 percent is assigned for forward flexion of the 
cervical spine greater than 30 degrees but not greater than 
40 degrees; or, combined range of motion of the cervical 
spine greater than 170 degrees but not greater than 335 
degrees; or muscle spasm, guarding, or localized tenderness 
not resulting in abnormal gait or abnormal spinal contour.  A 
rating of 20 percent is assigned for forward flexion of the 
cervical spine greater than 15 degrees but not greater than 
30 degrees; or, the combined range of motion of the cervical 
spine not greater than 170 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  A rating of 30 percent is assigned for 
forward flexion of the cervical spine 15 degrees or less, or 
favorable ankylosis of the entire cervical spine.  A rating 
of 40 percent is awarded for unfavorable ankylosis of the 
entire cervical spine.  A rating of 100 percent is awarded 
for unfavorable ankylosis of the entire spine.  These 
criteria are applied with and without symptoms such as pain 
(whether or not it radiates), stiffness, or aching in the 
area of the spine affected by residuals of injury or disease.  
38 C.F.R. § 4.71a.

Considering the pertinent evidence in light of the above-
noted criteria, the Board finds that the criteria for a 
rating in excess of 10 percent for the veteran's cervical 
spine strain have not been met at any point since the July 
26, 2004 effective date of the grant of service connection.

The pertinent range of motion findings noted in the reports 
of a June 2004 discharge examination and an April 2006 VA 
examination warrant no more than the assigned 10 percent 
rating for limited motion.  At the time of the June 2004 
discharge examination, range of motion of the cervical spine 
was recorded as from 0 to 45 degrees with a lot of pain noted 
at 45 degrees.  Bilateral lateral flexion was from 0 degrees 
to 45 degrees, with pain at 45 degrees.  Bilateral rotation 
was from 0 degrees to 45 degrees.  At the time of the April 
2006 VA examination, range of motion was measured as flexion 
from 0 degrees to 50 degrees, with end point pain at 45 
degrees; extension from 0 degrees to 50 degrees, with end 
point pain at 45 degrees; lateral flexion from 0 degrees to 
50 degrees, with end point pain bilaterally at 45 degrees; 
and rotation from 0 degrees to 60/80 degrees bilaterally.  
There were no spasms noted.  There also is no medical 
evidence of abnormal spinal contour-such as scoliosis, 
reversed lordosis, or abnormal kyphosis-or ankylosis.

The Board points out that, when evaluating musculoskeletal 
disabilities, VA may, in addition to applying schedular 
criteria, consider granting a higher rating in cases in which 
the claimant experiences additional functional loss due to 
pain, weakness, excess fatigability, or incoordination, to 
include with repeated use during flare-ups, and those factors 
are not contemplated in the relevant rating criteria.  See 38 
C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 
(1995).  The provisions of 38 C.F.R. §§ 4.40 and 4.45 are to 
be considered in conjunction with the Diagnostic Codes 
predicated on limitation of motion (see Johnson v. Brown, 9 
Vet. App. 7 (1996)).

In this case, however, the Board finds that the 10 percent 
rating properly compensates the veteran for the extent of his 
functional loss due to pain and other factors set forth in 
§§ 4.40 and 4.45 and DeLuca.  The 2004 discharge examiner 
commented that the range of motion of the veteran's neck was 
not additionally limited by pain, fatigue, weakness, or lack 
of endurance following repetitive use.  The Board also notes 
the April 2006 VA examiner's comments that the veteran 
reported that flare-ups occurred two to three times per year 
and lasted one week each time and that he reported visiting 
the emergency room for neck and lower back pain two to three 
times since his discharge.  The examiner noted that there was 
no evidence of weakness, fatigue, or incoordination.  

Thus, while repetitive movements reduced range of motion, 
there has been no medical indication that such is 
commensurate with the range of motion needed for the next 
higher, 20 percent, rating.  The Board also notes the General 
Rating Formula provision that provides that the criteria are 
applied with or without symptoms such as pain (whether or not 
it radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.

Additionally, under Note (1) of the General Rating Formula, 
VA must consider whether combining ratings for orthopedic and 
neurological manifestations would result in a higher rating 
for the cervical spine disability, such would not be the case 
here.  As noted above, the orthopedic manifestations of 
disability warrant no more than the assigned 10 percent 
rating.  Further, the medical evidence does not support that 
the veteran has any separately ratable neurological 
manifestation that, combined with the orthopedic 
manifestations, would warrant a higher rating.  In this 
regard, the April 2006 VA examiner's noted that the veteran 
complained of constant pain in his neck that radiated to both 
shoulders, and that he had absent upper reflexes and 2+ lower 
reflexes; however, the examiner also noted that the veteran 
had full sensation to media, ulnar, and radial nerve 
distribution, bilaterally.   VA outpatient treatment records 
also reflect that a June 2006 x-ray of the cervical spine 
revealed a normal cervical spine with no prevertebral soft 
tissue swelling or foramina encroachment seen.  These 
findings are not indicative of separately ratable 
neurological manifestations, and the record does not other 
reflect medical evidence of any such manifestations.

Finally, the Board points out that there is no other rating 
criteria pursuant to which a higher rating for cervical spine 
disability could be assigned.  While the rating schedule 
provides criteria (in a General Rating Formula) for 
evaluating intervertebral disc syndrome (IVDS) on the basis 
of incapacitating episodes, here, the disability under 
consideration is not shown to involve IVDS; hence, such 
criteria is inapplicable.

For all the foregoing reasons, the Board finds that the 
initial 10 percent rating assigned for cervical spine strain 
represents the maximum rating assignable for that disability 
since the effective date of the grant of service connection.  
As such, there is no basis for staged rating, pursuant to 
Fenderson, and the claim for a higher rating must be denied.  
In reaching these conclusions, the Board has considered the 
benefit-of-the-doubt doctrine; however, as the preponderance 
of the evidence is against assignment of any higher rating, 
that doctrine is not for application.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.  See also Gilbert, 1 Vet. App. 
at 53-56.


ORDER

Service connection for a low back disability, to include as 
secondary to service-connected cervical spine strain, is 
denied.

An initial rating in excess of 10 percent for service-
connected cervical spine strain is denied.



____________________________________________
JACQUELINE E, MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


